Affirmed and Opinion filed December 19, 2002








Affirmed and Opinion filed December 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00396-CR
____________
 
DAVID
JOSEPH HARRISON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 122nd District Court
Galveston
County, Texas
Trial
Court Cause No. 36,825
 

 
M E M O R A N D U M  O P I N I O N
Appellant was charged with the offense of aggravated sexual
abuse.  He initially pled not guilty and
proceeded to trial by jury; however, during trial, appellant changed his plea
to guilty.  The trial court sentenced
appellant to confinement in the Texas Department of Criminal
Justice--Institutional Division for forty years.  On February 20, 2002, appellant filed a motion
for DNA testing pursuant to Chapter 64 of the Texas Code of Criminal
Procedure.  After a hearing, the trial
court denied the motion on April 12, 2002, and appellant filed a notice of
appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967),
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  On November 19, 2002, appellant filed a pro
se response.  In the response, appellant
alleges the trial court should have made findings pursuant to section 64.04
because even though the biological evidence has been destroyed, the results
from previous tests were still in existence and were favorable. 
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
response would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 19, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.3(b).